


110 HR 3937 IH: Food Import Safety Act of

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3937
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Ms. DeLauro
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  ensure the safety of imported food.
	
	
		1.Short titleThis Act may be cited as the
			 Food Import Safety Act of
			 2007.
		2.Safety of
			 imported food
			(a)Pattern of
			 violationsSection 801 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381) is amended by adding at
			 the end the following:
				
					(p)If there is a pattern of violations of this
				Act with respect to food generally or any type of food imported or offered for
				import into the United States from a particular country, the Secretary by
				regulation may prohibit the importation of food or such type of food,
				respectively, from such country, as determined appropriate by the Secretary to
				protect the public
				health.
					.
			(b)Certification of
			 foreign facilities and foreign countriesChapter IV of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 341 et seq.) is amended by adding at the end the following:
				
					418.Certification
				of foreign facilities and foreign countries
						(a)In
				generalThe Secretary shall establish a certification program in
				accordance with this section to ensure that food imported into the United
				States meets the food safety standards applied to food produced in the United
				States.
						(b)RequirementNo
				food shall be permitted entry into the United States from a foreign facility in
				a foreign country unless there is—
							(1)a certification
				for such facility in effect under subsection (c)(1); or
							(2)a certification for
				such country in effect under subsection (c)(2).
							(c)Certification
							(1)Foreign
				facilityEach foreign facility seeking to import food into the
				United States may obtain a certification by the Secretary stating that the
				facility maintains a program using reliable analytical methods to ensure
				compliance with all the food safety standards described in subsection
				(a).
							(2)Foreign
				countryA foreign country may
				obtain a certification by the Secretary stating that—
								(A)the country has in
				effect and is enforcing food safety standards at least as protective of food
				safety as the standards applicable to food in the United States; and
								(B)the country has a
				program in effect to monitor and enforce its food safety standards with respect
				to food being exported from such country to the United States.
								(d)Revocation of
				certificationThe Secretary
				may, with respect to a foreign facility or foreign country, revoke a
				certification under subsection (c) if—
							(1)food from the
				foreign facility or foreign country is linked to an outbreak of human
				illness;
							(2)the Secretary
				determines that the foreign facility or foreign country is no longer meeting
				the requirements described in subsection (c); or
							(3)United States
				officials are not allowed to conduct such audits and investigations as may be
				necessary to carry out this section.
							(e)Periodic
				reviewThe Secretary shall
				periodically review certifications under subsection (c) for compliance with the
				requirements of this section.
						(f)Duration of
				certificationEach certification under subsection (c) shall be
				for a period of not more than 5 years.
						(g)Inspection;
				independent auditsIn determining whether to issue a
				certification under subsection (c) or revoke a certification under subsection
				(d), the Secretary is authorized to—
							(1)inspect foreign
				facilities to ensure compliance with the food safety standards described in
				subsection (a); and
							(2)consider independent audits, product test
				data, and other relevant information generated by the facility, importer, or
				foreign country involved.
							(h)Cooperation with
				foreign countriesThe Commissioner of Food and Drugs and other
				appropriate Federal agencies shall work with foreign countries that are major
				trading partners of the United States to establish certification programs
				described in subsection (c)(2).
						(i)Technical
				assistance to small businessesThe Secretary may provide
				technical assistance to small businesses in developing countries to assist such
				businesses in complying with the requirements of this section and meeting the
				food safety standards described in subsection (a).
						(j)Foreign
				facilityIn this section, the term foreign facility
				means a foreign facility (as defined in section 415(b)(3)) that is required to
				be registered under section 415.
						(k)Effective
				dateThis section takes effect beginning on the date that is 2
				years after the date of the enactment of the Food Import Safety Act of
				2007.
						.
			3.Notification and
			 recallChapter IV of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341 et seq.), as amended by
			 section 2(b), is amended by adding at the end the following:
			
				419.Notification
				and recall
					(a)Notice to
				Secretary of Violation
						(1)In
				generalA person that has reason to believe that any food
				introduced into or in interstate commerce, or held for sale (whether or not the
				first sale) after shipment in interstate commerce, may be in violation of this
				Act shall immediately notify the Secretary of the identity and location of the
				food.
						(2)Manner of
				notificationNotification under paragraph (1) shall be made in
				such manner and by such means as the Secretary may require by
				regulation.
						(b)Recall and
				Consumer Notification; Voluntary ActionsIf the Secretary
				determines that food is in violation of this Act when introduced into or while
				in interstate commerce or while held for sale (whether or not the first sale)
				after shipment in interstate commerce and that there is a reasonable
				probability that the food, if consumed, would present a threat to public
				health, as determined by the Secretary, the Secretary shall give the
				appropriate persons (including the manufacturers, importers, distributors, or
				retailers of the food) an opportunity to—
						(1)cease distribution
				of the food;
						(2)notify all
				persons—
							(A)processing,
				distributing, or otherwise handling the food to immediately cease such
				activities with respect to the food; or
							(B)to which the food
				has been distributed, transported, or sold, to immediately cease distribution
				of the food;
							(3)recall the
				food;
						(4)in conjunction
				with the Secretary, provide notice of the finding of the Secretary—
							(A)to consumers to
				whom the food was, or may have been, distributed; and
							(B)to State and local
				public health officials; or
							(5)take any
				combination of the measures described in this subsection, as determined by the
				Secretary to be appropriate in the circumstances.
						(c)Civil and
				Criminal Penalties
						(1)Civil
				sanctions
							(A)Civil
				penaltyAny person that commits an act that violates the
				notification and recall standards under subsection (b) (including a regulation
				promulgated or order issued under this Act) may be assessed a civil penalty by
				the Secretary of not more than $10,000 for each such act.
							(B)Separate
				offenseEach act described in subparagraph (A) and each day
				during which that act continues shall be considered a separate offense.
							(2)Other
				requirements
							(A)Written
				orderThe civil penalty described in paragraph (1) shall be
				assessed by the Secretary by a written order, which shall specify the amount of
				the penalty and the basis for the penalty under subparagraph (B) considered by
				the Secretary.
							(B)Amount of
				penaltySubject to paragraph (1)(A), the amount of the civil
				penalty shall be determined by the Secretary, after considering—
								(i)the gravity of the
				violation;
								(ii)the degree of
				culpability of the person;
								(iii)the size and
				type of the business of the person; and
								(iv)any history of
				prior offenses by the person under this Act.
								(C)Review of
				orderThe order may be reviewed only in accordance with
				subsection (d).
							(3)ExceptionNo
				person shall be subject to the penalties of this subsection—
							(A)for having
				received, proffered, or delivered in interstate commerce any food, if the
				receipt, proffer, or delivery was made in good faith, unless that person
				refuses to furnish (on request of an officer or employee designated by the
				Secretary)—
								(i)the name, address,
				and contact information of the person from whom that person purchased or
				received the food;
								(ii)copies of all
				documents relating to the person from whom that person purchased or received
				the food; and
								(iii)copies of all
				documents pertaining to the delivery of the food to that person; or
								(B)if that person
				establishes a guaranty signed by, and containing the name and address of, the
				person from whom that person received in good faith the food, stating that the
				food is not adulterated or misbranded within the meaning of this Act.
							(d)Judicial
				Review
						(1)In
				generalAn order assessing a civil penalty under subsection (c)
				shall be a final order unless the person—
							(A)not later than 30
				days after the effective date of the order, files a petition for judicial
				review of the order in the United States court of appeals for the circuit in
				which that person resides or has its principal place of business or the United
				States Court of Appeals for the District of Columbia; and
							(B)simultaneously
				serves a copy of the petition by certified mail to the Secretary.
							(2)Filing of
				recordNot later than 45 days after the service of a copy of the
				petition under paragraph (1)(B), the Secretary shall file in the court a
				certified copy of the administrative record upon which the order was
				issued.
						(3)Standard of
				reviewThe findings of the Secretary relating to the order shall
				be set aside only if found to be unsupported by substantial evidence on the
				record as a whole.
						(e)Collection
				Actions for Failure To Pay
						(1)In
				generalIf any person fails to pay a civil penalty assessed under
				subsection (c) after the order assessing the penalty has become a final order,
				or after the court of appeals described in subsection (d) has entered final
				judgment in favor of the Secretary, the Secretary shall refer the matter to the
				Attorney General, who shall institute in a United States district court of
				competent jurisdiction a civil action to recover the amount assessed.
						(2)Limitation on
				reviewIn a civil action under paragraph (1), the validity and
				appropriateness of the order of the Secretary assessing the civil penalty shall
				not be subject to judicial review.
						(f)Penalties Paid
				Into AccountThe Secretary—
						(1)shall deposit
				penalties collected under this section in an account in the Treasury;
				and
						(2)may use the funds
				in the account, without further appropriation or fiscal year limitation—
							(A)to carry out
				enforcement activities under food safety law; or
							(B)to provide
				assistance to States to inspect retail commercial food establishments, such as
				an establishment that holds, stores, or transports food or food ingredients, or
				other food or firms under the jurisdiction of State food safety
				programs.
							(g)Discretion of
				the Secretary To ProsecuteNothing in this section, section 418,
				or section 420 requires the Secretary to report for prosecution, or for the
				commencement of an action, the violation of this Act in a case in which the
				Secretary finds that the public interest will be adequately served by the
				assessment of a civil penalty under this section.
					(h)Remedies Not
				ExclusiveThe remedies provided in this section may be in
				addition to, and not exclusive of, other remedies that may be
				available.
					.
		4.Mandatory recall
			 authorityChapter IV of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341 et seq.), as amended by
			 section 3, is amended by adding at the end the following:
			
				420.Mandatory
				recall action
					(a)Mandatory
				ActionsIf a person referred to in section 419(b) refuses to or
				does not adequately carry out the actions described in that section within the
				time period and in the manner prescribed by the Secretary, the Secretary
				shall—
						(1)have authority to
				control and possess the food, including ordering the shipment of the food from
				a food establishment, such as an establishment that holds, stores, or
				transports food or food ingredients, to the Secretary—
							(A)at the expense of
				such food establishment; or
							(B)in an emergency
				(as determined by the Secretary), at the expense of the Secretary; and
							(2)by order, require,
				as the Secretary determines to be necessary, the person to immediately—
							(A)cease distribution
				of the food; and
							(B)notify all
				persons—
								(i)processing,
				distributing, or otherwise handling the food to immediately cease such
				activities with respect to the food; or
								(ii)if the food has
				been distributed, transported, or sold, to immediately cease distribution of
				the food.
								(b)Notification to
				Consumers by SecretaryThe Secretary shall, as the Secretary
				determines to be necessary, provide notice of the finding of the Secretary
				under subsection (a)—
						(1)to consumers to
				whom the food was, or may have been, distributed; and
						(2)to State and local
				public health officials.
						(c)Nondistribution
				by Notified PersonsA person that processes, distributes, or
				otherwise handles the food, or to which the food has been distributed,
				transported, or sold, and that is notified under section 419(b)(2) or
				subsection (a)(2)(B) of this section shall immediately cease distribution of
				the food.
					(d)Availability of
				Records to SecretaryEach person referred to in section 419 that
				processed, distributed, or otherwise handled food shall make available to the
				Secretary information necessary to carry out this section, as determined by the
				Secretary, regarding—
						(1)persons that
				processed, distributed, or otherwise handled the food; and
						(2)persons to which
				the food has been transported, sold, distributed, or otherwise handled.
						(e)Informal
				Hearings on Orders
						(1)In
				generalThe Secretary shall provide any person subject to an
				order under subsection (a) with an opportunity for an informal hearing, to be
				held as soon as practicable but not later than 2 business days after the
				issuance of the order.
						(2)Scope of the
				hearingIn a hearing under paragraph (1), the Secretary shall
				consider the actions required by the order and any reasons why the food that is
				the subject of the order should not be recalled.
						(f)Post-Hearing
				Recall Orders
						(1)Amendment of
				orderIf, after providing an opportunity for an informal hearing
				under subsection (e), the Secretary determines that there is a reasonable
				probability that the food that is the subject of an order under subsection (a),
				if consumed, would present a threat to the public health, the Secretary, as the
				Secretary determines to be necessary, may—
							(A)amend the order to
				require recall of the food or other appropriate action;
							(B)specify a timetable
				in which the recall shall occur;
							(C)require periodic
				reports to the Secretary describing the progress of the recall; and
							(D)provide notice of
				the recall to consumers to whom the food was, or may have been,
				distributed.
							(2)Vacation of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (e), the Secretary determines that adequate grounds do not
				exist to continue the actions required by the order, the Secretary shall vacate
				the order.
						(g)Remedies not
				exclusiveThe remedies provided in this section shall be in
				addition to, and not exclusive of, other remedies that may be
				available.
					.
				
		
